DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2019 and 7/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
The applicant’s election without traverse of the Group I invention in the 6/1/2021 response is acknowledged.  However, during the examiner’s search for the elected claim group it became clear that the limitations of the withdrawn claim group (i.e., claims 3-7) were obvious variants from the elected claim group.  Accordingly, the restriction has been withdrawn and all claims have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, structures disclosing how a sealing apparatus is disposed between two portions of a single downhole device (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing element section,” in claims 1, 11, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16  The applicable specification paragraph [0055] recites only features 202 in Fig. 8 in support of this claim and such features are only depicted as two distinct structures.  Accordingly, neither the specification nor the drawings disclose any continuity between such features that would establish singularity and support a sealing apparatus disposed between portions of a single downhole device, as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14  This claim recites at least one downhole device and depends from claim 11 which also recites at least one downhole device, rendering the claim indefinite in that it is unclear whether an additional at least one downhole device is required.
Claim 16  This claim recites at least one downhole sealing apparatus and depends from claim 11 which also recites at least one downhole sealing apparatus, rendering the claim indefinite in that it is unclear whether an additional at least one downhole sealing apparatus is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US20160084059) [Moore].
NOTE: Moore et al. (US20160084055) [Moore055] and Clark et al. (US7909096) [Clark] are incorporated by reference in Moore [para. 0007 and 0006, respectively].  All documents that are directly or indirectly incorporated by reference in Moore are treated as part of the specification of Moore. M.P.E.P. 2163.07(b).
Claim 1  Moore discloses a downhole sealing apparatus [Figs. 1-5; abstract], comprising: 
a propellant section comprising: 
an outer housing 12,14a,14b [Figs. 1,2,5; para. 0036,0037,0041]; 
at least one propellant structure 18,90 within the outer housing [para. 0016,0021,0022,0030]; and 
at least one initiator device 20 adjacent the at least one propellant structure [para. 0028]; and 
a sealing element section [either 50] adjacent the propellant section [Figs. 1-5] and configured to isolate a region of a borehole in a subterranean formation responsive to pressure of gases produced through combustion of at least one propellant of the at least one propellant structure of the propellant section [para. 0035-0037].
Claim 2  Moore, as discussed with respect to claim 1, discloses that the outer housing 12,14a,14b of the propellant section comprises: a first end; a second end opposing the first end; and at least one sidewall extending from and between the first and the second end, the at least one sidewall substantially free of apertures [e.g., when burst disks, plugs, or frangible elements 54 are in place; para. 0037] extending therethrough [Figs. 1,2,5; para. 0036,0037,0041].
Claim 3  Moore, as discussed with respect to claim 1, discloses that the at least one propellant structure of the propellant section 18 comprises: at least one faster combustion rate propellant region; and at least one slower combustion rate propellant region longitudinally adjacent the at least one faster combustion rate propellant region [Figs. 1,2; para. 0025,0029,0031].
Claim 4  Moore, as discussed with respect to claim 3, discloses that the at least one of the faster combustion rate propellant region exhibits a different volume of propellant than the at least one slower combustion rate propellant region [Figs. 1,2].
Claim 5  Moore, as discussed with respect to claim 1, discloses that the at least one propellant structure is a substantially homogeneous structure comprising only one propellant [noted by Moore as prior art; para. 0003].
Claim 6  Moore, as discussed with respect to claim 1, discloses that the at least one propellant structure comprises multiple propellant structures 18,18 [Fig. 1; para. 0022], each of the multiple propellant structures spaced apart from each other of the multiple propellant structures [spaced, e.g., by the center vent section].
Claim 7  Moore, as discussed with respect to claim 6, discloses that the at least one initiator device 20 comprises multiple initiator devices, each of the multiple propellant structures having at least one of the multiple initiator devices positioned adjacent thereto [Fig. 1].  
Claim 8  Moore, as discussed with respect to claim 1, discloses that the sealing element section is attached to the outer housing of the propellant section [Figs. 1-5].
Claim 9  Moore, as discussed with respect to claim 1, discloses that the sealing element section comprises at least one inflatable sealing element [para. 0038].
Claim 10  Moore, as discussed with respect to claim 1, discloses that the sealing element section comprises at least one expandable sealing element [para. 0038].
Claim 11  As discussed with respect to claim 1, Moore discloses a downhole assembly [Figs. 1-5; abstract], comprising: 
at least one downhole device [e.g., a perforating gun; para. 0036]; and 

a propellant section comprising: 
an outer housing 12,14a,14b [Figs. 1,2,5; para. 0036,0037,0041]; 
a propellant structure 18,90 within the outer housing [para. 0016,0021,0022,0030]; and 
an initiator device 20 within the outer housing and adjacent the propellant structure [para. 0028]; and 
a sealing element section [either 50] adjacent the propellant section [Figs. 1-5] and configured to isolate a region of a borehole in a subterranean formation responsive to pressure of gases produced through combustion of at least one propellant of the propellant structure of the propellant section [para. 0035-0037].
Claim 12  Moore, as discussed with respect to claim 11, discloses that the at least one downhole device comprises one or more of a logging tool, a measurement tool, a coring tool, a conditioning tool, a monitoring tool, and a completion tool [the perforating gun is a completion tool].
Claim 13  Moore, as discussed with respect to claim 11, discloses that the at least one downhole device is removably  attached to the at least one downhole sealing apparatus [since the perforating gun can be part of the same or a different bottom hole assembly as the downhole sealing apparatus it is removably attached].
Claim 17  Moore, as discussed with respect to claim 11, discloses that the at least one downhole sealing apparatus comprises at least two downhole sealing apparatuses attached to the at least one downhole device [perforating gun is disclosed as being within the same BHA, thus it is attached to both sealing apparatuses 50 of, e.g., the Fig. 1 embodiment of Moore].
Claim 18  Moore, as discussed with respect to claim 17, discloses that a configuration of at least one of the at least two downhole sealing apparatuses is different than that of at least one other of the at least two downhole sealing apparatuses [e.g., in the disclosed optional Fig. 1 embodiment wherein one sealing apparatus is a packer and the other is a bridge plug; para. 0036].
Claim 19  As discussed with respect to claims 1 and 11, Moore discloses a method of isolating portions of a borehole in a subterranean formation [Figs. 1-5; abstract], comprising: 
positioning a downhole assembly within a borehole extending into the subterranean formation, the downhole assembly comprising: 
a downhole device [e.g., a perforating gun; para. 0036]; and 
a downhole sealing apparatus attached to the downhole device and comprising: 
a propellant section comprising: 
an outer housing 12,14a,14b [Figs. 1,2,5; para. 0036,0037,0041]; 
a propellant structure 18,90 within the outer housing [para. 0016,0021,0022,0030]; and 
an initiator device 20 within adjacent the propellant structure [para. 0028]; and 
a sealing element section [either 50] adjacent the propellant section [Figs. 1-5]; and 
activating the initiator device of the propellant section of the downhole sealing apparatus to initiate and combust at least one propellant of the propellant structure and produce gases that are directed to activate the sealing element section of the downhole sealing apparatus and seal across the borehole [para. 0035-0037].
Claim 20  Moore, as discussed with respect to claim 19, discloses removing remaining portions of the downhole device and the downhole sealing apparatus of the downhole assembly from the borehole as a single unit following substantially complete combustion of the at least one propellant of the propellant structure of the downhole sealing apparatus [para. 0021,0038,0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Wang et al. (US20180051535) [Wang].
Claim 14  Moore, as discussed with respect to claim 11, otherwise discloses all the limitations of this claim, but does not explicitly disclose that at least one downhole device comprises at least two downhole devices attached to the at least one downhole sealing apparatus.
Wang discloses a sealing apparatus 114 attached to several downhole devices [e.g., flow subs 126,130, valve 132, test equipment 122b,122c, perforating gun systems 124,128] positioned both above and below the sealing apparatus 114 [Fig. 1; para. 0025-0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moore to include not only the one downhole device/perforating gun discussed at claim 11, but also to include any one or more of the other of the several Wang downhole devices, as disclosed by Wang with regard to a downhole sealing apparatus in a BHA.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the operator would have the supplementary  to use combustion driven pressured gas to clean/enhance the perforations made by the at least two perforating guns through the casing.
Claim 15  Moore, as modified with respect to claim 14, discloses that a configuration of at least one of the at least two downhole devices is different than that of at least one other of the at least two downhole devices [e.g., without implied limitation, the perforating guns being configured to place perforations in different zones, each of the perforating guns being configured to make perforations while the test equipment is configured to take measurements of pressure and flow and to collect fluid samples and the valve is configured to allow or disallow fluid flow therethrough; para. 0025-0028].
Claim 16  Subject to the foregoing Section 112(a) rejection and the examiner’s interpretation of “single downhole device” using the applicant’s Fig. 8 (cited by the applicant in support of a “single downhole device”), Moore, as discussed with respect to claim 11, otherwise discloses all the limitations of this claim, but does not explicitly disclose that at least one downhole sealing apparatus is disposed between and attached to two different portions of a single downhole device.
Wang discloses a sealing apparatus 114 attached to several downhole devices [flow subs 126,130, valve 132, test equipment 122b,122c, perforating gun systems 124,128] positioned both above and below the sealing apparatus 114 [Fig. 1; para. 0025-0029], including a sealing apparatus being disposed between and attached to two different portions of a single downhole device, that is the perforating gun systems jointly controlled by the single control station 118 [para. 0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Moore to include not only the one downhole device/perforating gun discussed at claim 11, but also to include any one or more of the other of the several Wang downhole devices, as disclosed by Wang with regard to being positioned above and below a downhole sealing apparatus in a BHA.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the operator would have the supplementary capacity to use combustion driven pressured gas to clean/enhance the perforations made by the at least two perforating guns through the casing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10132148.  Although the claims at issue are not identical, they are not patentably distinct from each other because the practice of claim 1 of such patent would infringe claim 1 of the current application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ford et al. (US4391337) discloses a BHA utilizing both shaped charge perforators 26 and solid fuel pack 36 combustion gases [Fig. 1].  Berzin et al. (US4840231) appears to disclose all the limitations of at least claim 1.  Bostick (US5024270) appears to disclose all the limitations of at least claim 1.  Ross (US5396951) appears to disclose all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.